MEMO ENDORSED
                                         LAW OFFICE OF
                             RICHARD E. SIGNORELLI
                                   ATTORNEY AT LAW
                          52 Duane Street, 7 th Floor, New York, New York 10007
              Telephone: (212) 254-4218 Cellular: (917) 750-8842 Facsimile: (212) 254-1396
                                   rsignorelli@nycLITIGATOR.comK
                                      richardsignorelli@gmail.com
                                     www.nycLITIGATOR.comK


                                           March 30, 2020

 Via ECF & Email Failla_NYSDChambers@nysd.uscourts.gov

 Honorable Katherine Polk Failla
 United States District Judge
 Southern District of New York
 United States Courthouse
 40 Foley Square
 New York, NY 10007


        Re:     United States v. Garnet Steven Murray-Sesay
                20 CR 003 (KPF)


 Dear Judge Failla:

                 I am the attorney for Garnet Steven Murray-Sesay, the defendant in the above-
 referenced case who is presently scheduled to be sentenced on May 6, 2020 and is currently
 detained at the MDC, Brooklyn. For the reasons set forth below, and with the consent of the
 Government, Mr. Murray-Sesay, and the Probation Office, I write to respectfully request the
 advancement of Mr. Murray-Sesay’s sentencing to the earliest date possible, ideally during the
 week of April 6, 2020, and that such sentencing proceeding take place remotely by telephone
 conference since video conferencing does not appear to be readily available at this time at the
 MDC.

 Relevant Chronology:

 December 10, 2019: Arrest and Detention of Mr. Murray-Sesay.

 December 10, 2019: Issuance of Immigration Detainer (“Detainer”) by Department of
                    Homeland Security (“DHS”).
January 2, 2020:      Indictment filed.

January 15, 2020:     Mr. Murray-Sesay pleads guilty to Count One of the Indictment, pursuant
                      to a plea agreement, charging him with conspiring to commit bank/wire
                      fraud. The plea agreement provides for an advisory range of 21-27 months
                      with no applicable mandatory minimum sentence.1

March 10, 2020:       The U.S. Probation Office provided its first disclosure of the Presentence
                      Report (“PSR”) to the parties, agreeing with the advisory Guideline
                      calculations of the parties.

March 13, 2020:       The President declares that the COVID-19 (“C19") outbreak constitutes a
                      national emergency.

March 27, 2020:       Legislation passed by Congress, was signed into law by the President,
                      providing for the conduct of certain judicial proceedings, including
                      sentencings, to proceed via video conferencing, or by telephonic means, if
                      video conferencing is not readily available, upon the defendant’s consent.

March 27, 2020:       The Federal Defenders informs me that the Bureau of Prisons (“BOP”) had
                      classified Mr. Murray-Sesay as being at high risk for C19 complications
                      based on Center for Disease Control (“CDC”) guidelines.

March 27, 2020:       Government informs me that they would oppose any bail application due
                      to the Detainer but would consent to the advancement of Mr. Murray-
                      Sesay’s sentencing as requested herein. The Probation Office informed me
                      that the final disclosure of the PSR can be filed as soon as April 1, 2020 in
                      order to advance Mr. Murray-Sesay’s sentencing.

March 28, 2020:       Mr. Murray-Sesay confirmed to me in an email his consent to proceed
                      remotely writing as follows: “I do agree to waive my right to be physically
                      present at my sentencing (in person) and to instead proceed with
                      sentencing by remote means, either by telephone or by video conference.”

              As noted above, recent legislation allows for the conduct of sentencing
proceedings via remote means including telephone conferencing if video conferencing is not
reasonably available. It is also worth noting that Rule 43(c)(1)(B) of the Federal Rules of
Criminal Procedure expressly allows for a defendant to waive physical presence including at a
sentencing proceeding. See also United States v. Salim, 690 F.3d 115 (2d Cir. 2012) (“In a non-


       1
         At Mr. Murray-Sesay’s guilty plea proceeding I respectfully requested the scheduling of
his sentencing at the earliest time possible because I intended on making a request for the
imposition of a time-served sentence based on the factors set forth in Section 3553(a).

                                                2
capital case, a defendant may waive his right to be present [at sentencing] as long as that waiver
is knowing and voluntary.”).

                As I will set forth in the defense sentencing submission, I continue to believe,
respectfully, that Mr. Murray-Sesay has a viable argument for the imposition of a time-served
sentence for Your Honor’s consideration including the following factors: (1) relatively low
Guideline range (eighteen month, good-time adjusted sentence at the low-end); (2) the
circumstances of the offense conduct in which he played a very discrete role (including no
control over the amount of the one check deposited in the account in question by others), and
earned zero ill-gotten proceeds; (3) his very timely acceptance of responsibility (first and only
defendant to thus far plead guilty); (4) family circumstances; (5) his extremely difficult pre-
sentence detention that will soon approach four months (approximate good-time adjusted
detention, five months); and (6) his subsequent and expected transfer to immigration custody
pursuant to the Detainer for an additional and uncertain time period.

                The defense argument for a time-served sentence has now been strengthened by
the C19 crisis that is likely to harm and kill a number of federal inmates, including those held at
the MDC which has no outdoor area, inadequate ventilation, substandard medical care, and
crowded conditions.2 Due to certain health conditions, Mr. Murray-Sesay is particularly
vulnerable to suffering complications from C19 including death as set forth by CDC guidelines
and acknowledged and classified by the BOP. Though a resolution of this case will then result in
the transfer of Mr. Murray-Sesay to DHS custody, it would remove one important impediment to
Mr. Murray-Sesay’s eventual release from a custodial situation, whether in this country or his
country of origin.

                 Though Mr. Murray-Sesay’s current sentencing date of May 6, 2020 is only about
five weeks away, I see no evidence that the C19 crisis will sufficiently abate by that time to
safely allow for an in-person sentencing. Indeed, it may worsen by that time. I also see no
purpose in making a bail application, over the Government’s objection, given the presence of the
Detainer. Consequently, I believe that Mr. Murray-Sesay’s sentencing should be advanced as
requested herein and allowed to proceed by remote means which in this case would be via
telephone conference. This technology can be readily set up for all relevant participants by
means of a toll-free conference call company that I have frequently used in the past. If Your
Honor grants this application, I would be happy to provide the call-in number and pass code via
email to the Court, Government, Probation, MDC, and my client’s spouse. All participants would
call in at the time and date selected by the Court for the remote sentencing. At the sentencing, my
client will be able to allocute that his waiver of his right to be physically present is knowing and
voluntary to Your Honor’s satisfaction.



       2
         Last week, the BOP has reported the first death of an inmate from C19. Many other
inmates and staff members throughout the federal system have tested positive for C19 including
several thus far at the MDC.

                                                 3
                  Accordingly, with the consent of Mr. Murray-Sesay, the Government, and the
 U.S. Probation Office, I respectfully request that Mr. Murray-Sesay’s sentencing be advanced to
 the earliest date possible and to proceed remotely via telephone conference. I also respectfully
 request the assistance of the Government and the legal department at the MDC in allowing my
 client to participate in the telephone conference while confined at the MDC. Thank you for your
 consideration of this application.

                                                             Respectfully,

                                                             /s/ Richard E. Signorelli

                                                             Richard E. Signorelli
 cc (via email):

 AUSA Alexander N. Li/AUSA Thomas S. Burnett
 USPO Johnny Y. Kim
 MDC Legal Counsel, Holly Pratesi

 cc (via 1st Class Mail);

 Garnet Steven Murray-Sesay , Inmate Reg. # 93980-083
 (registered under the misspelled name: “Gafrnet” S. Murray-Sesay)


Application GRANTED. Mr. Murray-Sesay's sentencing, previously
scheduled for May 6, 2020, is hereby ADJOURNED to April 13, 2020, at
3:00 p.m. Given the rescheduling, Defendant's sentencing submission
is due to the Court on or before April 3, 2020. The Government's
sentencing submission shall be due to the Court on April 10, 2020.

The Court will conduct the sentencing telephonically, on its own
conference line. Counsel for Mr. Murray-Sesay has indicated that
Mr. Murray-Sesay wishes to waive his right to be physically present
at his sentencing. Accordingly, the Court will only proceed with
the sentencing telephonically if it is able to confirm, at such
time, that Mr. Murray-Sesay's waiver is knowing and voluntary. See
Fed. R. Crim. P. 43(c)(1)(B); United States v. Salim, 690 F.3d 115,
122-24 (2d Cir. 2012).

The dial-in information is as follows: At 3:00 p.m. on April 13,
2020, the parties shall call (888) 363-4749 and enter access code
5123533. If the conference line requests a “security code” the
parties shall press “*”. Please note, the conference will not be
available prior to 3:00 p.m.
                                                      SO ORDERED.


Dated: March 30, 2020
       New York, New York
                                                      HON. KATHERINE POLK FAILLA
                                                      UNITED STATES DISTRICT JUDGE
